Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 1 of 6




                     EXHIBIT 1
Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 2 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


    BPI SPORTS, LLC,                                  CASE NO. 0:19-cv-60505-SMITH

               Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

               Defendants.



                 DECLARATION OF COUNSEL IN SUPPORT OF DEFENDANTS’
                    OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL

          I, Greg Collins, hereby make the following Declaration in support of Defendants’

  Opposition to Plaintiff’s Motion to Compel, filed in accordance with the provisions of 28 U.S.C.

  § 1746:

          1.        I am an attorney with the law firm of Kercsmar & Feltus PLLC, counsel for

  Plaintiff ThermoLife International, LLC (“ThermoLife”) in this action. The matters stated in this

  Declaration are true to the best of my knowledge.

          2.        In September 2018, ThermoLife purchased BPI’s top-selling Best BCAA product

  from BPI’s website and Amazon.com, and without touching the products, had the products

  shipped directly to a third-party independent lab named Covance, Inc. (“Covance”) for laboratory

  testing. Contrary to BPI’s advertising, Covance’s independent laboratory results showed that

  BPI’s BCAA Products do not contain any Oligopeptide-bonded BCAAs (or any Oligopeptide

  bonded amino acids). The test results for each of the products show that each of the BCAAs

  (leucine, isoleucine and valine) and other alleged Oligopeptide amino acids in BPI’s Products

  (citrulline and glutamine) are present in their unbonded form. These products all contain only
Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 3 of 6



  “free form” BCAAs and amino acids. This is directly contrary to BPI’s advertising for these

  products. In December 2018, ThermoLife made the world aware of BPI’s false advertising by

  filing a Complaint against BPI in the Federal District Court for the District of Arizona. That

  Complaint has since been dismissed voluntarily by ThermoLife without prejudice. Shortly after

  ThermoLife filed the Arizona action, BPI filed suit here.

         3.      BPI failed to confer in good faith as required under Local Rule 7.1(c). On Tuesday,

  March 24, 2020, BPI’s counsel sent me a six-page letter regarding the perceived deficiencies in

  Defendants’ production of documents and discovery responses. I responded by email the next

  day, March 25, 2020, stating: “I am just reviewing this letter now. I had a Special Action appeal

  brief (the equivalent of an interlocutory appeal) due today that kept me tied up until this evening.

  As you know, the rules require us to hold a personal conference prior to you filing a motion to

  compel. Given the breath of issues raised here, and your proposal earlier today to file an amended

  complaint, we will not be able to meaningfully confer on these issues until Monday. Please let

  me know when you are available for a call Monday or Tuesday on these issues.” Instead of waiting

  until Monday March 30, 2020 to meet and confer, just three days after BPI sent its six page

  discovery dispute letter, BPI filed its motion to compel.

         4.      CRTN-3 isn’t sold or marketed by ThermoLife; the product is sold by Muscle

  Beach Nutrition, LLC.

         5.      On March 20, 2020, I informed BPI’s counsel in writing regarding the deficiencies

  in their First Amended Complaint.

         6.      BPI’s Motion to Compel fails to inform the Court that in response to BPI’s

  discovery requests, ThermoLife and Ron Kramer produced: (1) all of ThermoLife’s advertising

  and promotional materials for the three years preceding the filing of this lawsuit (including copies


                                                   2
Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 4 of 6



  of its websites); (2) ThermoLife’s patent marking; and (3) all ThermoLife patent licenses related

  to creatine nitrate (the ingredient that BPI claims is falsely advertised and falsely marked in the

  Muscle Beach Nutrition, LLC product CRNT-3).

          7.          BPI’s Motion to Compel also fails to inform the Court that BPI caused a subpoena

  to be served on Muscle Beach Nutrition, LLC, which sells the CRNT-3 product at issue in this

  lawsuit. Muscle Beach Nutrition, LLC has retained counsel to respond to BPI’s subpoena. On

  April 2, 2020, Muscle Beach Nutrition, LLC’s counsel produced documents in response to BPI’s

  subpoena. These documents that Muscle Beach Nutrition, LLC produced in response to

  ThermoLife’s subpoena included (1) its marketing of CRTN-3; (2) its revenue and profit on

  CRTN-3; and (3) its agreements with ThermoLife. The documents produced by Muscle Beach

  Nutrition, LLC show that the CRNT-3 product generated roughly $110,000.00 in sales over the

  last three years.

          8.      ThermoLife has provided detailed (not boilerplate) objections, explaining exactly

  what documents ThermoLife is producing and what documents ThermoLife is withholding from

  production. Where ThermoLife objects, ThermoLife provided legal support for its objections. For

  example, BPI’s Request for Production No. 6 sought, “All communications between ThermoLife

  (or Kramer) and any third party relating to the function, benefits or superiority of a nitrate product,

  including advertising, promotions, marketing material, text, statements or representations

  provided by ThermoLife (or Kramer) to be used by any third party.” ThermoLife responded to

  this request as follows:

          ThermoLife objects to this request as seeking documents that are not relevant
          nor likely to lead to the discovery of admissible evidence, nor is the burden of
          production here justified given the limited (or complete lack of) relevance of the
          documents sought here. After the Court’s January 9, 2020 Order, BPI’s only
          claims that remain against ThermoLife are: (1) under the Lanham Act, 15 U.S.C.
          1125(a); (2) common law unfair competition; and (3) false patent marking. In

                                                      3
Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 5 of 6



         addition to these claims, the Court allowed BPI’s alter ego claim, alleging Ron
         Kramer is the alter ego of ThermoLife, to move forward.

         To the extent BPI’s request for production here seeks documents related to
         ThermoLife’s “communications between ThermoLife (or Kramer) and any third
         party relating to the function, benefits or superiority of a nitrate product,”
         ThermoLife objects to this request as seeking documents that are not relevant
         nor likely to lead to the discovery of admissible evidence; furthermore, the
         burden of production here is not justified given the limited (or complete lack of)
         relevance of the documents sought here. This is because under the Lanham Act
         only “commercial advertising or promotion” is actionable. Coastal Abstract
         Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 735 (9th Cir. 1999) (quoting
         Gordon & Breach Sci. Publishers v. Am. Inst. of Physics, 859 F. Supp. 1521,
         1536 (S.D.N.Y. 1994)). Although the representations can be made in informal
         types of promotion, they must be “disseminated sufficiently to the relevant
         purchasing public to constitute advertising’ or ‘promotion’ within that industry.”
         Id. Displays at trade shows and sales presentations to buyers can constitute
         promotion. Seven-Up Co. v. Coca-Cola Co., 86 F.3d 1379, 1385 (5th Cir. 1996).
         However, representations that are commercial advertising or promotion under
         the Lanham Act must be part of an organized campaign to penetrate the market,
         rather than isolated statements. Fashion Boutique of Short Hills, Inc. v. Fendi
         USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002). Thus, ThermoLife or Kramer’s
         communications with third parties are not relevant to any claim in this lawsuit.
                 Notwithstanding this objection, in response to this request, ThermoLife
         has produced all promotions for the patented technology and specialty
         ingredients it markets and sells to the dietary supplement industry.

  This response clearly informs BPI what documents ThermoLife is producing and what documents

  it is withholding from production, along with providing detailed legal justification for

  ThermoLife’s objections.

         With regard to requests for production that sought documents and information related to

  Muscle Beach Nutrition, LLC products, ThermoLife and Kramer also plainly stated why such

  documents could not be produced. The response to Request for Production No. 20 is a good

  example here. This request sought, “Documents sufficient to show the units sold, gross revenue,

  net revenue, costs of goods sold and profits from the sale of the Muscle Beach Nutrition product

  CRTN-3, by customer, on a monthly basis, from inception of the product through January 2020.”

  Defendants responded:

                                                   4
Case 0:19-cv-60505-RS Document 65-1 Entered on FLSD Docket 04/03/2020 Page 6 of 6



         As BPI is aware, Muscle Beach Nutrition, LLC is a different company than
         ThermoLife International, LLC. ThermoLife does not own any portion or Muscle
         Beach Nutrition, LLC. Ron Kramer is a member of Muscle Beach Nutrition,
         LLC. For this reason, ThermoLife and Kramer object to producing documents
         related to Muscle Beach Nutrition, LLC, which are not relevant to any claim or
         defense in this action. These are not ThermoLife documents to produce;
         responsive documents are in the possession and control of Muscle Beach
         Nutrition, LLC.

  Again, this response clearly informs BPI why documents cannot be produced in response to its

  request for production here.

         9.      Request for Production No. 1 seeks: “Advertisements, promotions, or marketing

  materials for the Muscle Beach Nutrition product CRTN-3.” Defendants responded to these

  Requests by stating: “As BPI is aware, Muscle Beach Nutrition, LLC, which sells and markets

  CRTN-3, is a different company than ThermoLife International, LLC. ThermoLife does not

  possess any advertisements, promotions, or marketing materials for Muscle Beach Nutrition, LLC.

  In response to this request, ThermoLife has produced a copy of its website http://www.no3-

  t.com/patents/, which lists Muscle Beach Nutrition as a licensee of several ThermoLife patents.”



         I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

  and correct.

         Executed on this 3rd day of April, 2020.

                                               By: /s/ Greg Collins
                                               Greg Collins




                                                    5
